                    Case 19-57615            Doc 1       Filed 05/15/19 Entered 05/15/19 11:15:06                              Desc Main
                                                           Document     Page 1 of 11
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BES LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Black Electric Service
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  321 Marble Mill Road
                                  Suite 100
                                  Marietta, GA 30060
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cobb                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-57615                Doc 1       Filed 05/15/19 Entered 05/15/19 11:15:06                             Desc Main
Debtor
                                                               Document     Page 2 ofCase
                                                                                      11 number (if known)
          BES LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-57615            Doc 1        Filed 05/15/19 Entered 05/15/19 11:15:06                                 Desc Main
Debtor
                                                            Document     Page 3 ofCase
                                                                                   11 number (if known)
         BES LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-57615            Doc 1       Filed 05/15/19 Entered 05/15/19 11:15:06                                Desc Main
Debtor
                                                           Document     Page 4 ofCase
                                                                                  11 number (if known)
          BES LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Jeremy Black                                                        Jeremy Black
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Paul Reece Marr GA Bar #                                             Date May 15, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Paul Reece Marr GA Bar # 471230
                                 Printed name

                                 Paul Reece Marr, P.C.
                                 Firm name

                                 Suite 960
                                 300 Galleria Parkway, N.W.
                                 Atlanta, GA 30339
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (770) 984-2255                Email address      paul.marr@marrlegal.com

                                 GA Bar # 471230 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 19-57615                    Doc 1          Filed 05/15/19 Entered 05/15/19 11:15:06                       Desc Main
                                                                   Document     Page 5 of 11




 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 15, 2019                            X /s/ Jeremy Black
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeremy Black
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 19-57615                    Doc 1         Filed 05/15/19 Entered 05/15/19 11:15:06                                      Desc Main
                                                                       Document     Page 6 of 11

 Fill in this information to identify the case:
 Debtor name BES LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA, ATLANTA DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                credit card                                                                                            $133,974.75
 PO Box 981535                                                   account
 El Paso, TX
 79998-1535
 American Express                                                Working Capital                                                                                          $20,398.00
 Company                                                         loan
 Legal Dept.
 200 Vesey St.;
 Lower Manhattan
 New York, NY 10285
 Ford Motor Credit                                               2018 Ford F350                                      $81,384.12                 $70,000.00                $11,384.12
 Company
 Bankruptcy Service
 Center
 PO Box 537901
 Livonia, MI
 48153-7901
 Ford Motor Credit                                               2018 Ford E350                                      $45,445.47                 $45,000.00                    $445.47
 Company
 Bankruptcy Service
 Center
 PO Box 537901
 Livonia, MI
 48153-7901
 Kabbage, Inc.                                                   accounts,                                           $24,687.50                  Unknown                   Unknown
 925B Peachtree                                                  equipment,
 Street NE                                                       inventory, etc.
 Suite 1688
 Atlanta, GA 30309
 Kabbage, Inc.                                                   accounts,                                           $10,675.00                  Unknown                   Unknown
 925B Peachtree                                                  equipment,
 Street NE                                                       inventory, etc.
 Suite 1688
 Atlanta, GA 30309




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-57615                    Doc 1         Filed 05/15/19 Entered 05/15/19 11:15:06                                      Desc Main
                                                                       Document     Page 7 of 11

 Debtor    BES LLC                                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kabbage, Inc.                                                   accounts,                                           $26,375.00                  Unknown                   Unknown
 925B Peachtree                                                  equipment,
 Street NE                                                       inventory, etc.
 Suite 1688
 Atlanta, GA 30309
 Kabbage, Inc.                                                   accounts,                                           $26,375.00                  Unknown                   Unknown
 925B Peachtree                                                  equipment,
 Street NE                                                       inventory, etc.
 Suite 1688
 Atlanta, GA 30309
 LoanBuilder                                                     accounts,                                           $70,667.04                  Unknown                   Unknown
 c/o Swift Financial,                                            accounts
 LLC                                                             receivable,
 3505 Silverside                                                 personal property,
 Road                                                            etc.
 Wilmington, DE
 19810
 National Funding,                                               credit and debit                                    $76,121.18                  Unknown                   Unknown
 Inc.                                                            card receivables,
 David Gilbert, C.E.O.                                           inventory,
 9820 Towne Centre                                               equipment, etc.
 Drive
 San Diego, CA
 92121




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-57615                    Doc 1          Filed 05/15/19 Entered 05/15/19 11:15:06           Desc Main
                                                                   Document     Page 8 of 11




                                                               United States Bankruptcy Court
                                                        Northern District of Georgia, Atlanta Division
 In re      BES LLC                                                                                 Case No.
                                                                                 Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 15, 2019                                             /s/ Jeremy Black
                                                                      Jeremy Black/President
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-57615   Doc 1   Filed 05/15/19 Entered 05/15/19 11:15:06   Desc Main
                              Document     Page 9 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      American Express
                      PO Box 981535
                      El Paso, TX 79998-1535



                      American Express Company
                      Legal Dept.
                      200 Vesey St.; Lower Manhattan
                      New York, NY 10285



                      Celtic Bank Corporation
                      Reese S. Howell Jr., CEO
                      268 South8 State Street; # 300



                      Ford Motor Credit Company
                      Bankruptcy Service Center
                      PO Box 537901
                      Livonia, MI 48153-7901



                      Jeremy Black
                      321 Marble Mill Road
                      Suite 100
                      NH 03006



                      Kabbage, Inc.
                      925B Peachtree Street NE
                      Suite 1688
                      Atlanta, GA 30309



                      Kabbage, Inc.
                      Rob J. Frohwein, CEO
                      730 Peachtree St. NE, Ste 1100
                      Atlanta, GA 30308



                      LoanBuilder
                      c/o Swift Financial, LLC
                      3505 Silverside Road
                      Wilmington, DE 19810
Case 19-57615   Doc 1   Filed 05/15/19 Entered 05/15/19 11:15:06   Desc Main
                         Document     Page 10 of 11


                  National Funding, Inc.
                  David Gilbert, C.E.O.
                  9820 Towne Centre Drive
                  San Diego, CA 92121



                  Steve Bacorn
                  35 Lindley Avenue
                  Marietta, GA 30064



                  WebBank
                  Kelly Barnett, President
                  215 South State St.; Ste 1100
                  Salt Lake City, UT 84111
                 Case 19-57615                    Doc 1          Filed 05/15/19 Entered 05/15/19 11:15:06                Desc Main
                                                                  Document     Page 11 of 11



                                                               United States Bankruptcy Court
                                                        Northern District of Georgia, Atlanta Division
 In re      BES LLC                                                                                      Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for BES LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 15, 2019                                                        /s/ Paul Reece Marr GA Bar #
 Date                                                                Paul Reece Marr GA Bar # 471230
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for BES LLC
                                                                     Paul Reece Marr, P.C.
                                                                     Suite 960
                                                                     300 Galleria Parkway, N.W.
                                                                     Atlanta, GA 30339
                                                                     (770) 984-2255 Fax:(678) 623-5109
                                                                     paul.marr@marrlegal.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
